DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Bondt et al (De Bondt)
Referring to the claim 1  A control circuit (Fig 2 item 5 control circuit paragraph [0039]) , comprising: a power supply module (item 4) , arranged to generate an output power to control an operation mode of a lighting device according to a control signal and a supply power (See paragraph [0039]); 
a switching module (See Fig 2 SW SW1 switching modules), coupled to the supply power, for selectively generating a first voltage signal of the supply power (See SW1 Fig2 and paragraph [0039]); and 


Referring to the claim 2 De Bondt teaches the control circuit of Claim 1, wherein the power supply module comprises a first connecting terminal and a second connecting terminal, the first connecting terminal is coupled to the first voltage signal of the supply power and the second connecting terminal is coupled to a reference voltage of the supply power, and the switching module is coupled to the first connecting terminal. (See Fig 2 and paragraph [0039])

Referring to the claim 13 De Bondt teaches the control circuit of Claim 1, further comprising: a voltage regulating module, coupled between the switching module and the signal controlling module, for regulating the first voltage signal.

Referring to the claim 14 De Bondt teaches the control circuit of Claim 13, wherein the voltage regulating module comprises: a Zener diode, having an anode coupled to the switching module and the signal controlling module, and a cathode coupled to a reference voltage.

  Referring to the claim 15  A control circuit, comprising: a power supply module, having a first connecting terminal coupled to a first voltage signal of a supply power, a second connecting terminal receiving a control signal, and an output terminal generating an output power to a lighting device according to the control signal and the supply power; and a switching module, having a first terminal coupled to the first connecting terminal, and a second terminal coupled to the second connecting terminal, for conducting the first voltage signal to the second terminal from the first terminal for a first time interval to generate the control signal for controlling a first operation mode of the lighting device, and for conducting the first voltage signal to the second terminal from the first terminal for a second time interval to generate the control signal for controlling a second operation mode of the lighting device; wherein the first time interval is different from the second time interval.  (See Fig 2, 3 and paragraphs [0039] and [0044])

16. The control circuit of Claim 15, wherein the second time interval is greater than the first time interval, the first operation mode is a switching mode of the lighting device, and the second operation mode is a luminance or color adjusting mode of the lighting device.

17. The control circuit of Claim 15, wherein the switching module comprises a self-locking wall switch or a non-self-locking wall switch.

Referring to the claim 18 De Bondt teaches; A lighting system (Fig 2 and paragraph [0039]), comprising: a lighting device (item 7) ; and a control circuit, coupled to the lighting device, for controlling an operation mode of the lighting device, and the control circuit comprising: a power supply module, arranged to generate an output power to control the operation mode of the lighting device according to a control signal and a supply power; a switching module, coupled to the supply power, for selectively generating a first voltage signal of the supply power; and a signal controlling module coupled between the switching module and the power supply module, for generating the control signal according to the first voltage signal. (See Fig 2 and paragraph [0039] and claim 1)

Referring to the claim 19, De Bondt teaches the lighting system of Claim 18, wherein the control circuit further comprises: a signal detecting module coupled between the switching module and the signal controlling module, for detecting a voltage level of the first voltage signal received from the switching module. (See paragraphs [0039-0041] and claim 1)
Referring to the claim 20. De Bondt teaches the lighting system of Claim 18, wherein the control circuit further comprises: a signal converting module, coupled between the switching module and the signal controlling module, for converting the first voltage signal into a first current signal; wherein the signal controlling module is arranged to generate the control signal according to the first current signal. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 6-12  rejected under 35 U.S.C. 103 as being unpatentable over De Bondt reference as applied to claim  1 above, and further in view of US2020/0389093 by Tietema et al (Tietema).
Referring to the claim 3 De Bondt teaches the e control circuit of Claim 1, wherein the switching module comprises a self-locking wall switch or a non-self-locking wall switch.

Referring to the claim 4 De Bondt teaches the control circuit of Claim 1, further comprising: a signal detecting module coupled between the switching module and the signal controlling module, for detecting a voltage level of the first voltage signal received from the switching module.

Referring to the claim 5 De Bondt teaches the control circuit of Claim 1, further comprising: a signal converting module, coupled between the switching module and the signal controlling module, for converting the first voltage signal into a first current signal; wherein the signal controlling module is arranged to generate the control signal according to the first current signal.

Referring to the claim6 De Bondt teaches the control circuit of Claim 5, wherein the first current signal is a pulse width modulation (PWM) signal.

Referring to the claim 7 De Bondt teaches the control circuit of Claim 5, further comprising: a signal detecting module coupled between the switching module and the signal converting module, for detecting a voltage level of the first voltage signal received from the switching module.

 Referring to the claim 8 De Bondt teaches the control circuit of Claim 7, further comprising: a protection module coupled between the switching module and the signal detecting module, for protecting the control circuit from a power spike occur in the supply power.

Referring to the claim 9 De Bondt teaches the control circuit of Claim 8, wherein the protection module comprises: a fuse, having a first terminal coupled to the switching module; and a resistor, having a first terminal coupled to a second terminal of the fuse, and a second terminal coupled to the signal detecting module.

Referring to the claim 10 De Bondt teaches the control circuit of Claim 5, wherein the signal converting module comprises: an optical coupler, having a light emitter and a light receiver; wherein the light emitter is coupled to the switching module for generating a light signal according to the first voltage signal, and the light receiver is arranged to generate the first current signal by sensing the light signal.

 Ref control circuit of Claim 11, wherein the signal converting module further comprises: a first resistor, having a first terminal coupled to an input terminal of the light receiver, and a second terminal for receiving an external voltage; and a second resistor, having a first terminal coupled to the input terminal of the light receiver, and a second terminal for outputting the first current signal; wherein an output terminal of the light receiver is coupled to a reference voltage.

Referring to the claim 12 De Bondt teaches the control circuit of Claim 11, wherein the external voltage falls within a range of 3.OV-5.OV.

Conclusion

Claims 1-20 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/11/2021